Citation Nr: 1139643	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-23 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction from 100 to 10 percent for thyroid cancer, post-operative, status-post radioactive iodine and external beam radiation, was proper and, if so, whether a rating in excess of 10 percent is warranted.

2.  Entitlement to an initial rating in excess of 30 percent for depressive disorder with anxiety.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to November 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2007 rating decision reduced the Veteran's rating for the service-connected thyroid cancer from 100 to 10 percent.  Thereafter, by the January 2009 rating decision the RO established service connection for depressive disorder with anxiety, and assigned an initial rating of 30 percent.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons detailed below, the Board finds that further development is required in order to comply with the duty to assist.

Initially, the Board acknowledges that the Veteran was accorded a VA medical examination of her service-connected thyroid cancer in November 2006, and for her depressive disorder in December 2008.  However, the Veteran intimated at her April 2011 hearing that these disabilities had increased in severity since the most recent examinations, and described symptomatology not noted on the VA medical examinations.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability for both her service-connected thyroid cancer and depressive disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also observes that the Veteran indicated at her April 2011 hearing that she was entitled to consideration of an extraschedular rating under 38 C.F.R. § 3.321(b))(1).  Here, a review of the record does not reflect the RO considered the potential applicability of extraschedular ratings when this case was adjudicated below.  Consequently, this issue should be addressed in the first instance below.

The Board further finds that any outstanding treatment records regarding the Veteran's service-connected thyroid cancer and depressive disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her service-connected thyroid cancer and depressive disorder since May 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If any identified records are not ultimately obtained, provide notice to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of her service-connected thyroid cancer.  The claims folder should be made available to the examiner for review before the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  The examiner is asked to fully describe the symptoms attributable to the service-connected thyroid disorder.  The examiner should also address whether there has been a recurrence of the cancer.   

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of her service-connected depressive disorder with anxiety.  All indicated tests and studies should be accomplished and the findings then reported in detail. A Global Assessment of Functioning (GAF) score and an explanation of what the score represents in terms of functional impairment should be provided. Send the claims folders to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims in December 2010, and provides an opportunity to respond.  The RO's readjudication should reflect consideration of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


